Citation Nr: 1216305	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-11 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to waiver of recovery of the debt of $10,212.50 due to overpayment of VA compensation benefits.


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to September 2003.  He was called to active duty in March 2008 and remains on duty.  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal of a decision rendered by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

Although the Veteran requested a hearing before the Board in his February 2010 VA Form 9 Substantive Appeal, he failed to attend his hearing scheduled in March 2012.  His request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran was called to active duty in March 2008, and while on active duty he concurrently received active duty military pay and VA disability compensation until March 2009, resulting in an overpayment of VA disability compensation. 

2.  The Veteran's indebtedness was validly created.

3.  The waiver of the debt would result in unjust enrichment to the Veteran. 


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA disability compensation benefits have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.700 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Legal Criteria 

VA law provides that recovery of overpayments of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a)  (2011).  The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of the debtor. Where actions of the debtor contribute to the creation of the debt. 

(2) Balancing of faults. Weighing fault of the debtor against VA fault. 

(3) Undue hardship. Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2011). 

Analysis 

The Veteran has appealed the denial of a waiver of recovery of the debt of $10,212.50 due to overpayment of VA compensation benefits.  

Here, it is shown that the Veteran was called to active duty in March 2008 but that he continued to receive VA compensation benefits while receiving active duty pay.  As a result of receiving both VA compensation and active duty pay, an overpayment of $10,212.50 was created.  

The Veteran seeks waiver of recovery of the overpayment of VA disability benefits of $10, 212.50; asserting that he is not at fault in the creation of this debt, and that collection of this debt would result in undue hardship.  The Veteran has repeatedly argued that he tried to inform VA that he had been called to active duty, and, therefore, he is not at fault in creating the overpayment.

In March 2009, the Veteran reported that he had been calling VA since before he was called back into active duty to cancel his benefits.  It was stated that the Veteran had been trying to cancel his benefits for almost a year at that time.  

In May 2009, the Veteran asserted that he made numerous attempts to contact VA to seek guidance as to whether he was eligible to continue to receive the benefits and if not how to stop them.  Per the Veteran, he was given inaccurate information by VA.  He also related that when he tried to call, he would only get a recording.  When he finally was able to speak to someone, the Veteran stated that the process was explained to him and he was able to properly notify VA.  

Additionally, in June 2009, the Veteran submitted several lay statements from his co-workers who assert that they personally witnessed the Veteran trying to contact VA on several occasions regarding this matter.  Per the lay statements, the Veteran would only get a recording or no answers.  

In August 2009, the Veteran's request for a waiver of recovery of indebtedness created by the overpayment of VA disability benefits was denied.  It was found that there was no evidence of fraud, misrepresentation or bad faith.  There was some fault on the Veteran's part as he failed to timely report his active duty status to VA.  The Veteran's request for waiver of recovery was denied, as some fault and unjust enrichment were found, hardship and future hardship were not shown, and there was some evidence of discretionary income and possible repayment.

In his substantive appeal received in February 2010, the Veteran once again recounted the numerous times he attempted to inform VA of his change in status.

Based on the evidence of record, the Board finds against the claim.  In this regard, we find that the actions of the Veteran created the debt.  To that end, the Veteran has maintained that he tried to stop his VA compensation benefits before he was called back to active duty.  As such, his statements indicate that he clearly knew that he could not receive VA compensation benefits and active duty pay concurrently.  We also note that he was notified of VA reporting responsibilities when he received his initial award of VA compensation.  See attachment to the 2004 VA letter.

We recognize that lay evidence has been presented showing that the Veteran was unsure how to stop his VA compensation benefits.  Evidence has been presented showing that the Veteran tried to contact VA regarding his benefits and that in doing so he may have been unable to contact the correct personnel and/or was given inaccurate information.  However, we find that as between the two parties, the fault for the creation of the indebtedness is on the Veteran.  The Veteran acknowledged that his benefits should have been canceled once he returned to active duty and although he may have been unsure how to stop his benefits, he nevertheless continued to accept the VA compensation benefits.  To that end, he either continually cashed the checks sent to him and/or he failed to stop the automatic deposit to his account.  In any event, he continued to accept the VA compensation benefits.  

His argument that he was unaware fails since VA informed him when he started to receive benefits.  Furthermore, the argument that he was unable to contact VA is unconvincing.  Nothing in this record reflects that he was incapable of mailing a letter to VA and informing the Department of the return to duty.

In regard to whether collection of the debt would defeat the purpose of the benefit, we find that collection would not defeat the purpose of the benefit.  The Veteran was in receipt of benefits to which he was not entitled and that waiver of recovery would constitute unjust enrichment.  If a waiver of recovery is granted it would create an unfair gain to the Veteran because he would be allowed to retain funds to which he was not entitled.  There is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.  

The Board has considered whether the Veteran would be subjected to undue hardship if the debt were recovered.  In May 2009, the Veteran completed a Financial Status Reports (FSR).  It showed total monthly income of $7887 and monthly expenses of $7815.  His net monthly income less expenses is $72.00.  We note that some of these expenses are non-essential items.  The Board notes that "financial hardship" is primarily intended to mean that a veteran would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  Based on the reported income and expenses, the Board finds that recoupment of this debt would not cause undue financial hardship. 

In viewing the elements of equity and good conscience, the Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case demonstrate that waiver of recovery of the overpayment is not against equity and good conscience.  Accordingly, waiver of recovery of the overpayment is denied. 






ORDER

Waiver of recovery of the overpayment of VA disability benefits of $10, 212.50 is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


